Citation Nr: 0931655	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  09-00 883	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to higher initial ratings for coronary artery 
disease (CAD) status post coronary artery bypass grafting 
(CABG), evaluated as 100 percent disabling from July 31, 2007 
to September 31, 2007, 10 percent disabling from October 1, 
2007 to March 31, 2009, and 60 percent disabling since April 
1, 2009. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 
1966 to May 1969.

2.  In August 2009, prior to the promulgation of a decision 
in the appeal, the Veteran submitted a written statement 
withdrawing his appeal before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.

In August 2009, prior to the promulgation of a decision in 
the appeal, the Veteran submitted a written statement 
withdrawing his appeal before the Board.  As there remain no 
allegations of errors of fact or law for appellate 
consideration, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


